Citation Nr: 0522607	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  00-08 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hepatitis C virus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In September 2003, the Board remanded the veteran's claim for 
further development.  The veteran testified at a video 
conference hearing before the undersigned Veterans Law Judge 
in August 2002.


FINDINGS OF FACT

Competent medical evidence does not etiologically link 
hepatitis C to an in-service injury or disease.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C.A. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above; a February 2000 statement 
of the case; April 2000, January 2001, and February 2005 
supplemental statements of the case; and a VCAA letter was 
sent in May 2004.  These documents, collectively, provide 
notice of the law and governing regulations, as well as the 
reasons for the determination made regarding his claim.  By 
way of these documents, the veteran was also specifically 
informed of the cumulative evidence already having been 
previously provided to VA or obtained by VA on his behalf.  
The May 2004 letter informed the veteran of what evidence VA 
would obtain.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The record discloses that VA has met its duty to assist in 
obtaining records and relevant evidence available to 
substantiate his claim.  All available records identified 
have been obtained and associated with the claims folder.  

The Board notes that the May 2004 letter was mailed to the 
appellant subsequent to the appealed rating decision in 
violation of the VCAA and the veteran was not specifically 
informed to furnish copies of any evidence in his possession 
as required by 38 C.F.R. § 3.159.  The Board, however, finds 
that in the instant case the appellant has not been 
prejudiced by this defect.  In this regard, the Board notes 
the appellant was provided notice of the division of 
responsibility in obtaining evidence pertinent to the case 
and ample opportunity to submit and/or identify such 
evidence.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background

The veteran's DD-214 indicates that he was a Field Radio 
Repairman.

The October 1965 enlistment examination and the August 1968 
separation medical examination are negative for the hepatitis 
virus.  His service medical records are silent for diagnosis 
of or treatment of hepatitis C.  His service medical records 
are silent to any risk factors for hepatitis C.

A July 1990 letter from the Foothills Regional Blood Center 
indicates that in June 1990, the veteran's blood was reactive 
for the hepatitis C virus antibody.

A November 1998 VA progress note indicates that the veteran 
reported suffering a gunshot wound in 1969, and stated, "I 
went through 23 pints of blood."  
An October 1998 VA clinical laboratory report indicates that 
veteran was positive for the hepatitis C antibody, which 
indicated probable hepatitis C infection.
A December 1998 private treatment record indicates that the 
veteran had been diagnosed with hepatitis C disease at the VA 
clinic.  He was sent up for liver biopsies.  His liver panel 
showed elevation of SGPT and SGOT, both twice the normal 
values.  

In an April 1999 statement, the veteran stated that he 
"could have gotten HCV (hepatitis C virus) from the 
immunization shots we got before we went overseas.  The Army 
would line us up hundreds at a time and use the same needle.  
I also received stitches in Vietnam and it was not the 
cleanest conditions I've ever seen."  

In April 2000, the veteran submitted Internet articles 
concerning hepatitis C and vaccinations with jet injectors.  

In an April 2000 statement, the veteran indicated that he 
received jet injected inoculations in the Army before going 
to Vietnam.  He stated that he believed he contracted 
hepatitis C from jet injected inoculations in the Army and 
did not show any signs or symptoms until many years later.  
He stated that he had never "self-injected drugs." 

In a July 2000 statement, the veteran indicated that there 
was a connection between his hepatitis C and jet injection 
inoculations received in service.

In a statement submitted in September 2000, a private 
physician, Dr. C.L., stated that the veteran had hepatitis C 
virus.  Dr. C.L. noted that, "Obviously he acquired this 
some place environmentally.  He was in a position in Vietnam 
to clean out choppers and in the process was exposed to blood 
products, reportedly.  It is possible that he picked the 
virus up in that setting.  Liver disease is serious, though I 
can't assess specifically without histology how far along we 
are.  I would like to think this patient will be treatable 
with combination therapy, but we have not been able to 
accumulate the appropriate database thus far as a function of 
finances."

At the August 2002 video conference hearing, the veteran 
testified in relevant part that he was a radio repairman.  He 
stated that he had to go into helicopters that held wounded 
servicemen in order to "retrieve our consoles."  He 
reported that when he was getting ready to deploy to Vietnam, 
he received inoculations with jet injectors.  He stated that 
he was treated for a gunshot wound and received blood 
transfusions in 1969 at a non-VA hospital.  He stated that 
after a month or two at the private hospital, he was 
transferred to the VA hospital for further care, and he may 
have received blood at the VA hospital.    

In May 2003, the RO received notice from Anderson Medical 
Center that no records for the veteran from the years 1969 or 
1971 were located.

Received from the Asheville VAMC were hospital summaries and 
outpatient treatment records from September 1971 through 
December 1976, which showed treatment for residuals of a 
gunshot wound, incurred in August 1969.  No blood 
transfusions were noted.

Analysis

Service connection may be granted for a disability resulting 
from a disease or injury, which was incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2004).  Service connection may be granted for any 
disease or disability that is diagnosed after discharge from 
service, when all of the evidence establishes that such 
disease or disability was incurred during service.  38 C.F.R. 
§ 3.303(d).

Service connection also may be granted when the evidence 
shows that the veteran developed a chronic disease during 
service and manifests the same disease after service.  38 
C.F.R. § 3.303.  In such a case, the post-service condition 
will be service connected however remote from the time of 
service, unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that while a layperson is competent to testify as to facts 
within his own observation and recollection, such as visible 
symptoms, a lay party, such as the veteran, is not competent 
to provide probative evidence as to matters requiring 
expertise derived 
from specialized medical education, training or experience, 
such as matters relating to a diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

A July 1990 private medical report reflects that the veteran 
was found to have hepatitis C.  Therefore, the question to be 
answered is whether the veteran's hepatitis C, first 
diagnosed approximately 22 years after his August 1968 
discharge, is medically linked to an in-service injury or 
disease, such that service connection is warranted.  See 38 
C.F.R. § 3.303(d) (2004).

The veteran's service medical records have been carefully 
reviewed.  The veteran's service medical records and August 
1968 separation medical examination do not show clinical 
findings or a diagnosis of hepatitis C virus.  Nor do the 
service medical records show that the veteran was exposed to 
any risk factors for hepatitis C, to include blood 
transfusions, stitches, contact with body fluids, or tattoos.

Post-service medical records show that the veteran suffered a 
gunshot wound in 1969.  At a November 1998 VA outpatient 
appointment, the veteran reported that when he was treated 
for the gunshot wound, he "went through 23 pints of blood."  
The record shows that the veteran was treated for the gunshot 
wound at a private hospital.  Those records are no longer 
available.  The veteran was subsequently treated at a VA 
hospital for residuals of the gunshot wound.  VA records do 
not show that the veteran received any blood transfusions 
during his treatment at the VA facility.

In various statements, the veteran has indicated that his 
hepatitis C is a direct result of his military service in the 
Republic of Vietnam.  He contends that unsanitary conditions, 
jet injected immunization shots, or stitches he received 
while in service caused his hepatitis C.  However, the 
evidence of record does not reflect that the veteran has the 
requisite medical training or expertise that would render his 
opinion competent in this matter.  As such, he is not 
qualified to render opinions as to medical diagnoses, 
etiology or causation.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998).  Accordingly, the veteran's opinion that his 
hepatitis C is a direct result of his military service is not 
competent medical evidence.

Nor does the competent medical evidence of record 
etiologically attribute, or link, the veteran's diagnosed 
hepatitis C to an in-service injury or disease.  In a 
September 2000 statement, a private physician noted that the 
veteran acquired hepatitis C in "some place 
environmentally."  The physician noted that the veteran's 
report of his duties in Vietnam could have possibly led to 
him "pick[ing] the virus up in that setting."  It is noted 
that this report has limited probative value as it is merely 
a recitation of the veteran's self-reported and 
unsubstantiated history.  See Reonal v. Brown, 5 Vet. App. 
458 (1993), Swann v. Brown, 5 Vet. App. 229 (1993).  The 
veteran's MOS was Field Radio Repairman, and there is no 
indication that the veteran saw combat.  

Instead, the competent medical evidence of record identifies 
a history of blood transfusions after a gunshot wound in 1969 
as an etiological risk factor for hepatitis C.  Accordingly, 
the Board finds that the competent and probative evidence of 
record does not medically link the veteran's diagnosis of 
hepatitis C to his period of active duty.  As such, the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection.  As the preponderance 
of the evidence is against his service connection claim, the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2004).


ORDER

Service connection for hepatitis C virus is denied.



	                        
____________________________________________
LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


